Name: 86/274/EEC: Commission Decision of 27 May 1986 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  iron, steel and other metal industries;  industrial structures and policy
 Date Published: 1986-06-28

 Avis juridique important|31986D027486/274/EEC: Commission Decision of 27 May 1986 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry Official Journal L 171 , 28/06/1986 P. 0071 - 0071*****COMMISSION DECISION of 27 May 1986 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the Italian text is authentic) (86/274/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2616/80 of 7 October 1980 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (1), as amended by Council Regulation (EEC) No 216/84 (2), and in particular Article 2 (3) thereof, Whereas the specific measure instituted by Regulation (EEC) No 2616/80 already applies to the zones referred to in Article 2 (2) of that Regulation; Whereas Article 2 (3) of Regulation (EEC) No 2616/80 provides that the specific measure shall also apply to those zones which in principle meet the criteria laid down in Article 2 (1) (a), (b) and (f) of that Regulation each time the Commission has adopted a position on the restructuring programmes for the steel industry, forwarded by the Member States in accordance with Commission Decision No 2320/81/ECSC of 7 August 1981 establishing Community rules for aids to the steel industry (3); Whereas Italy has forwarded its restructuring programme for the steel industry, and the Commission has adopted a position on that programme; Whereas the zones likely to benefit from the specific measure must be the subject of a request by the Member State in question; whereas Italy has submitted such a request to the Commission; Whereas the provinces of Naples, Livorno, Taranto and Genova conform to the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 are, in the case of Italy, as follows: the provinces of Naples, Livorno, Taranto and Genova. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 27 May 1986. For the Commission Alois PFEIFFER Member of the Commission (1) OJ No L 271, 15. 10. 1980, p. 9. (2) OJ No L 27, 31. 1. 1984, p. 9. (3) OJ No L 228, 13. 8. 1981, p. 14.